DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 6/3/21.  Claims 1-15 are pending and have been rejection in this action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579).
Regarding Claims 1 and 10:  Hühn discloses a method of processing fermented cocoa beans by adding water to fermented cocoa beans to form a suspension, wet grinding the suspension, heating cocoa bean water suspension to 70°C or less, and separating the suspension into three phases [pgs. 5 and 10].  Hühn discloses that the three phases are water phase, a fat phase, and a solid phase [pg. 5].  Hühn discloses removal of flavor compounds from the water phase using reverse distillation [pg. 4].  Hühn discloses that the solids can be dried to obtain the cocoa solids [pg. 10].  Hühn discloses obtaining cocoa butter from the fat phase/light phase [pg. 10].  Hühn discloses obtaining polyphenols from the water phase/heavy phase [pg. 10].  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  
Hühn does not explicitly disclose that the distillation removes acetic acid.  However, Biehl teaches that acetic acid can be removed from cocoa beans by distillation or by addition of water [0044; claim 10].
Regarding Claim 2:  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.
Regarding Claims 3 and 4:  Hühn discloses as discussed above in claim 1.  Hühn discloses that the water phase can be further subjected to concentration to obtain polyphenols and aroma [pg. 10].
Although Hühn does not explicitly disclose that acetic acid is removed prior to or during the concentration step, as discussed above Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  Further, Hühn does subject the water phase to a concentration step which would remove acetic acid as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since Hühn discloses the same treatment and the same substrate it would have been obvious that the acetic acid would have been removed.
Regarding Claim 5:  Hühn discloses as discussed above in claim 1.  Hühn discloses that the solid and the water phases can be further subjected to concentration to obtain polyphenols and aroma [pgs. 5 and 10].
Regarding Claims 6 and 7:  Hühn discloses as discussed above in claim 1.  Hühn discloses drying the solids after separating the different phases and using a drum dryer obtaining aroma and solids/powder [pgs. 10 and 14].  
Regarding Claim 8:  Hühn discloses as discussed above in claim 1.  Hühn discloses using a drum dryer which is known in the art to contain a rotating/mixing element [pgs. 10 and 14].  The 
Regarding Claim 9:  Hühn discloses as discussed above in claim 1.  Hühn discloses processing without the use of non-water solvents [claim 26].
Regarding Claim 11:  Hühn discloses a chocolate kit containing cocoa butter, cocoa powder, aroma, polyphenol [pg. 8].  The types and amounts of cocoa aroma would have been expected to be as recited in claim 11.  Since the process of Huhn results in the same product it would have been obvious that the chemical composition would have been the same or substantially similar.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Bernaert et al. (US 2013/0029007).
Regarding Claims 12 and 15:  Hühn discloses a method of processing fermented cocoa beans by adding water to fermented cocoa beans to form a suspension, wet grinding the suspension, heating cocoa bean water suspension to 70°C or less, and separating the suspension into three phases [pgs. 5 and 10].  Hühn discloses that the three phases are water phase, a fat phase, and a solid phase [pg. 5].  Hühn discloses that the solids can be dried to obtain the cocoa solids [pg. 10].  Hühn discloses obtaining cocoa butter from the fat phase/light phase [pg. 10].  Hühn discloses obtaining 
Hühn does not explicitly disclose that the distillation removes acetic acid.  However, Biehl teaches that acetic acid can be removed from cocoa beans by distillation or by addition of water [0044; claim 10].
Hühn does not explicitly disclose recombining cocoa aroma extract with cocoa butter.
Hühn does not explicitly disclose mixing the recombined extracts with cocoa powder extract, polyphenolic powder or milk powder.
Bernaert discloses mixing cocoa butter and cocoa extract and also combining cocoa powder [0110].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Hühn to include a step of mixing cocoa butter and cocoa extract and cocoa powder as in Bernaert in order to make an edible chocolate or cocoa product.
Regarding claim 15, the types and amounts of cocoa aroma would have been expected to be as recited in claim 15. Since the process of Huhn results in the same product it would have been obvious that the chemical composition would have been the same or substantially similar. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Bernaert et al. (US 2013/0029007) as applied to claim 12 above and in further view of Myers et al. (US 6,194,020).
Regarding Claim 13:  Hühn discloses as discussed above in claim 12.  Hühn does not disclose wherein the recombined extracts are mixed with at least said polyphenolic powder extract.
Myers discloses adding cocoa polyphenols to confectionary or chocolates [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Hühn to include adding cocoa polyphenols as in Myers in order to enhance the levels of polyphenols in the food product [col. 2, lines 57-67].
Regarding Claim 14:  Hühn discloses as discussed above in claim 13.  Hühn discloses adding sugar, sugar solution with extracted cocoa solids and before conching [pg. 10; pg. 14].
Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive.
On pages 7-9, the Applicants assert that simple distillation will not remove acetic acid form the water phase and that Huhn does not teach removal of acetic acid.
The Examiner notes that the rejection under Huhn has now been evidenced by Biehl.  Further, the Examiner maintains that Applicants argument is contradictory to what is found in subsequent claims concerning the view of the effects of distillation.  Claim 2 which depends from claim 1 recites “distillation” as a method of removing acetic acid.  Further the Applicants argue azeotrope distillation but this is not a recited claim limitation nor is it disclosed in the specification.   Further, the instant specification states that the method of the removal of acetic acid is not limited.  The Examiner maintains that Huhn as evidenced by Biehl meets the claim limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        /Felicia C Turner/Primary Examiner, Art Unit 1793